John D. Bennett, S.
In this probate proceeding, there has been submitted for approval a two-page stipulation dated May 18,1971, accompanied by the report of the guardian ad litem.
Since the parties, as the stipulation provides, seek court approval because the stipulation of settlement possibly affects the rights of a person under a disability, the parties must comply with SCPA 2106 and submit a petition and affidavits as required by subdivision 5 of such section. Where parties choose to negotiate a settlement without the aid of the court through pretrial conferences as authorized by SCPA 201 and 209 and rule XVIII of this court (22 NYCRR 2090.18), any out-of-court negotiated settlements which require court approval must be submitted to the court as set forth in SCPA 2106 since the court is not made aware of the issues in controversy and the merits of same which would justify a compromise. Where the compromise is made under court supervision and on the consent of all parties concerned, the court is aware of the issues and its minutes serve the purpose of the prerequisites provided for under SCPA 2106 (subd. 5).